DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: ultrasound image data 63B, disk 33, MAC 72B, among other minor discrepancies with the specification, see below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 10 Line 1 refers to the “acoustic wave 30” where it appears it was intended to be “acoustic wave 41,” as element 30 is formerly used for the “medical tool;”
Page 13 Line 29 discloses “ultrasound image data 63B,” however in images 3A and 3B, the ultrasound image data (UID) is disclosed as element 62b;

Figures 2B and 3B disclose the motion actuation command (MAC) as element 73b, however Page 14 Line 16 discloses the MAC as 72b;
Figures 3A and 3B disclose the acoustic sensing data (ASD) as element 61b and 61c, however Page 14 Line 22 and Figures 2A and 2B the ASD is disclosed as element 61a;
Figure 3A does not disclose the “ultrasound sensing data 61b,” only ASD 61b;
Page 14 Lines 26-27 reads “a waveform 9b” which appears to have been intended as “a waveform 96” and Line 29 reads “detected actuation position 9e” which appears to have been intended as “detected actuation position 93;”
Appropriate correction is required. Applicant’s cooperation in reviewing the specification and drawings to ensure that all element numbers appear as intended is solicited as these discrepancies in element numbers were not the only ones found between the specification and drawings.

Claim Objections
Claims 2, 3, 7, and 17 are objected to because of the following informalities: 
a) “the actuation position” in Claim 2 appears to be a minor error of lack of antecedent basis, and should be amended to read “an actuation position,” and “an actuation position” in Claim 3 should be amended to read “the actuation position.” 
b) Claims 7, 14, and 19 read “[…] received waveform of acoustic the acoustic wave[.],” where it appears to have intended to be “[…] received waveform of the acoustic wave.” 
c) Claim 8 reads “[…] configured to diagnosis […],” where it appears to have intended to be “[…] configured to diagnose […].”
control a delineation […],” as phrased in Claim 20.
d) Claim 9 further reads “[…] relative to anatomical region […],” where it appears to have intended to be “[…] relative to the anatomical region […]”
e) “rom” in Claim 17 Line 10 is understood to have intended to be “from.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 10, 16, and those depending therefrom, the limitation “a medical tool” fails to comply with the written description requirement, as the limitation is broad, but the specification only discloses tools specifically associated with aortic valve replacement, as on Page 17 Lines 1-15. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the medical device" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the medical device” is intended to be “the medical tool,” or if “the medical device” is another, separate limitation from the tool. For purposes of examination, “the medical device” of Claim 3 is interpreted to be the same as “the medical tool.”
Claims 11 and 17 recite the limitation “the sensed position.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the sensed position” is intended to be “the actuation position” as indicated in previous claims, such as Claim 3, or if “the sensed position” is another, separate limitation from the actuation position, therefore Claims 11, 17, and those depending therefrom are rendered indefinite. For purposes of examination, “the sensed position” is interpreted to be the same as “the actuation position.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter (US 20080294037).
Regarding Claim 1, Richter discloses an ultrasound sensing guidance system, [0002] and Figure 1 (10), comprising:
a) a medical tool, [0024] and Fig. 1 (31), including an ultrasonic motor, [0025], [0026], and Fig. 1 (40), structurally configured to actuate the medical tool, [0025] and [0026], relative to an anatomical region, [0037] and Fig. 5A (200, 220);
b) an ultrasound transducer, [0035] and Fig. 1 (70), structurally configured to generate acoustic wave sensing data by the ultrasound transducer of an acoustic wave emitted by the ultrasonic motor as the ultrasonic motor actuates the medical tool relative to the anatomical region; and
c) an ultrasound sensing guidance controller, [0025] and Fig. 1 (60), structurally configured to control an actuation of the medical tool by the ultrasonic motor responsive to a generation of the acoustic sensing data by the ultrasound transducer, [0027] and [0036].
Regarding Claim 2, Richter discloses an ultrasound sensing guidance system, [0002] and Fig. 1 (10), wherein the ultrasound sensing guidance controller, [0025] and Fig. 1 (60), includes:
a) a tool actuation detector, [0020] “detection system utilizes the controller,” structurally configured to detect the actuation of the medical tool by the ultrasonic motor response to a generation by the ultrasound transducer of acoustic sensing data; and
b) a medical tool actuator, [0022] “controller,” structurally configured to control the actuation of the medical tool, [0022] “controls amount of energy the power source sends to transducer thus the frequency of vibration of the therapeutic tip,” responsive to a detection by the tool actuation detector 
Regarding Claim 3, Richter discloses the ultrasound sensing guidance system, [0002] and Fig. 1 (10), wherein
a) the tool actuation detector detects an actuation position of the medical tool relative to the anatomical region, [0020], [0037] and Fig. 5C; 
b) the medical tool actuator generates a motion actuation command instructive of an actuation of the medical device, [0039] “the detected signals […] are transmitted to a controller (60) […] [and] transformed by the controller in any manner known in the art into parameters useful to the operator,” from the actuation position to a target position of the medical tool relative to the anatomical region; and
c) the ultrasonic motor actuates the medical tool from the actuation position to the target position, [0026] and [0038], responsive to a generation of the motion actuation command by the medical tool actuator, [0039].
Regarding Claim 9, Richter discloses Richter discloses an ultrasound sensing guidance system, [0002] and Figure 1 (10), wherein
a) the ultrasound transducer, [0035] and Fig. 1 (70) is structurally configured to generate ultrasound imaging data, [0036] and Fig. 5c (66), indicative of an ultrasound imaging of the medical tool, [0024] and Fig. 1 (31),  relative to the anatomical region, [0037] and Fig. 5A (200, 220), as the ultrasonic motor actuates the medical tool to the target position relative to the anatomical region, [0026] and [0038]; and
b) the ultrasound sensing guidance controller, [0025] and Fig. 1 (60), is further structurally configured to control a delineation of a target position, [0031] and [0037] and Fig. 5C (222), within the 
Regarding Claim 10, Richter discloses an ultrasound sensing guidance controller, [0025] and Fig. 1 (60), for an ultrasound transducer, [0035] and Fig. 1 (70), and a medical tool, [0024] and Fig. 1 (31), including an ultrasonic motor, [0025], [0026], and Fig. 1 (40), the ultrasound sensing guidance controller comprising:
a) a tool actuation detector, [0020] “detection system utilizes the controller,” structurally configured to detect the actuation of the medical tool relative to an anatomical region, [0043] “permits an operator to use said differentiable information to position said therapeutic tip (31) relative to said lumen walls (201) and said obstruction (220),” responsive to a generation by the ultrasound transducer of acoustic sensing data indicative of a sensing by the ultrasound transducer of an emission of an acoustic wave by the ultrasonic motor as the ultrasonic motor actuates the medical tool relative to the anatomical region, [0027] and [0036]; and
b) a medical tool actuator, [0022] “controller,” structurally configured to control the actuation of the medical tool, [0022] “controls amount of energy the power source sends to transducer thus the frequency of vibration of the therapeutic tip,” by the ultrasonic motor relative to the anatomical region responsive to a detection by the tool actuation detector of the actuation of the medical tool by the ultrasonic motor relative to the anatomical region, [0027] “the frequency and amplitude of vibration generated […] can be varied by the controller […].”
Regarding Claim 11, Richter discloses the ultrasound sensing guidance controller, [0025] and Fig. 1 (60), wherein
a) the tool actuation detector detects an actuation position of the medical tool relative to the anatomical region, [0020], [0037] and Fig. 5C; and 

Regarding Claim 16, Richter discloses an ultrasound sensing guidance method, [0014], for an ultrasound transducer, [0035] and Fig. 1 (70), and a medical tool, [0024] and Fig. 1 (31), including an ultrasonic motor, [0025], [0026], and Fig. 1 (40), the ultrasound sensing guidance method comprising:
a) an ultrasound sensing guidance controller, [0025] and Fig. 1 (60), to control an actuation of the medical tool by the ultrasonic motor relative to an anatomical region, [0027] “the occlusion;”
b) the ultrasound transducer, [0035] and Fig. 1 (70), generates acoustic sensing data indicative of a sensing by the ultrasound transducer of an emission of an acoustic wave by the ultrasonic motor as the ultrasonic motor actuates the medical tool relative to the anatomical region, wherein:
the ultrasound sensing guidance controller controls the actuation of the medical tool by the ultrasonic motor relative to the anatomical region responsive to the generation of the acoustic sensing data by the ultrasound transducer, [0027] and [0036].
Regarding Claim 17, Richter discloses an ultrasound sensing guidance method, [0014], wherein the ultrasound sensing guidance controller, [0025] and Fig. 1 (60), controlling the actuation of the medical tool, [0024] and Fig. 1 (31), by the ultrasonic motor, [0025], [0026], and Fig. 1 (40), relative to an anatomical region includes:
a) the ultrasound sensing guidance controller detecting an actuation position of the medical tool relative to the anatomical region, [0020], [0037] and Fig. 5C;
b) the ultrasound sensing guidance controller generates a motion actuation command instructive of an actuation of the medical tool, [0039] “the detected signals […] are transmitted to a controller (60) […] [and] transformed by the controller in any manner known in the art into parameters 
c) the ultrasonic motor actuating the medical tool “from” the sensed position to a target position, [0026] and [0038], in response to the motion actuation command, [0039].
Regarding Claim 20, Richter discloses Richter discloses an ultrasound sensing guidance method, [0014], further comprising
a) the controller, [0035] and Fig. 1 (70) generates ultrasound imaging data, [0036] and Fig. 5c (66), indicative of an ultrasound imaging of the medical tool, [0024] and Fig. 1 (31), relative to the anatomical region, [0037] and Fig. 5A (200, 220), as the ultrasonic motor actuates the medical tool to the target position relative to the anatomical region, [0026] and [0038]; and
b) the ultrasound sensing guidance controller, [0025] and Fig. 1 (60), controls a delineation of a target position, [0031] and [0037] and Fig. 5C (222), within the imaging of the medical tool relative to [the] anatomical region responsive to a generation of the ultrasound imaging data by the ultrasound transducer, [0038].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Haider et al. (US 20140107471) and Johnson et al. (US 20080294043).
Regarding Claim 4, Richter teaches all limitations of Claims 1-3, as discussed above. However, Richter does not explicitly teach the derivation of a motion actuation command from an error differential between the actuation position and the target position of the medical tool relative to the anatomical region.
In an analogous tracking system field of endeavor, Haider teaches a guidance system, [0081], wherein the medical tool actuator, [0081] “computer,” derives the motion actuation command, [0081] “displays corrective actions,” from an error differential between the actuation position and the target position of the medical tool, [0081] “cutting instrument,” relative to the anatomical region, [0081] “error analysis of location of the cutting instrument relative to the ideal cut to be performed.” It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Richter with the error analysis of Haider because when the motion actuation command is derived from a calculated error difference, as this will render the most accurate suggestion of guidance to the user, rather than a general guidance, or none at all, therefore the procedure can be carried out accurately.
Regarding Claim 7, discloses all limitations of Claim 1, as discussed above. However Richter does not explicitly teach a motion condition analyzer structurally configured to determine an actuation condition of the ultrasonic motor derived from an analysis by the motion condition analyzer of any difference between an expected waveform of the acoustic wave and an actual received waveform “of the acoustic wave.”
In an analogous tracking system field of endeavor, Haider discloses a motion condition analyzer, [0228], structurally configured to determine an actuation condition, [0228] “mode,” of the ultrasonic motor. The determined actuation condition, [0228] “mode” of Haider may include conditions such as “hover,” “site approach,” or “active step,” as in [0228], where the determination process is shown in Figure 32. It would have been obvious to combine the teachings of Richter with the motion condition 
In an analogous acoustic imaging system field of endeavor, Johnson discloses analysis of a difference between an expected waveform of the acoustic wave and an actual received waveform of the acoustic wave, as in [0043], where “[A] residual between the predicted result acoustic wave field and the actual results acoustic wave field is then determined.” It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to further combine the teachings of Johnson because a comparison between the expected and the actual waveforms is useful in determining corrections or alterations to the system during the procedure.
Regarding Claim 14, Richter discloses all limitations of Claim 10, as discussed above. However Richter does not explicitly teach a motion condition analyzer structurally configured to determine an actuation condition of the ultrasonic motor derived from an analysis by the motion condition analyzer of any difference between an expected waveform of the acoustic wave and an actual received waveform “of the acoustic wave.”
In an analogous tracking system field of endeavor, Haider discloses a motion condition analyzer, [0228], structurally configured to determine an actuation condition, [0228] “mode,” of the ultrasonic motor. The determined actuation condition, [0228] “mode” of Haider may include conditions such as “hover,” “site approach,” or “active step,” as in [0228], where the determination process is shown in Figure 32. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to combine the teachings of Richter with the motion condition analyzer of Haider because with the determination of a specific mode there are specific outputs, processing techniques, and algorithms 
In an analogous acoustic imaging system field of endeavor, Johnson discloses analysis of a difference between an expected waveform of the acoustic wave and an actual received waveform of the acoustic wave, as in [0043], where “[A] residual between the predicted result acoustic wave field and the actual results acoustic wave field is then determined.” It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to further combine the teachings of Johnson because a comparison between the expected and the actual waveforms is useful in determining corrections or alterations to the system during the procedure.
Regarding Claim 18, Richter discloses all limitations of Claim 17, as discussed above. However Richter does not explicitly teach a method which includes deriving the motion actuation command from an error differential between the actuation position and the target position of the medical tool relative to the anatomical region.
In an analogous tracking system field of endeavor, Haider teaches a method for computer aided surgery, Abstract, which utilizes a guidance system, [0081], wherein the ultrasound sensing guidance controller, [0081] “computer,” derives the motion actuation command, [0081] “displays corrective actions,” from an error differential between the actuation position and the target position of the medical tool, [0081] “cutting instrument,” relative to the anatomical region, [0081] “error analysis of location of the cutting instrument relative to the ideal cut to be performed.” It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to combine the teachings of Richter with the error analysis of Haider because when the motion actuation command is derived from a calculated error difference, as this will render the most accurate suggestion of guidance to the user, 
Regarding Claim 19, Richter discloses all limitations of Claim 16, as discussed above, However Richter does not explicitly teach at least the ultrasound sensing guidance controller determining an actuation condition of the ultrasonic motor derived from an analysis by the motion condition analyzer of any difference between an expected waveform of the acoustic wave and an actual received waveform “of the acoustic wave.”
In an analogous tracking system field of endeavor, Haider discloses a controller, [0228], to determine an actuation condition, [0228] “mode,” of the ultrasonic motor. The determined actuation condition, [0228] “mode” of Haider may include conditions such as “hover,” “site approach,” or “active step,” as in [0228], where the determination process is shown in Figure 32. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to combine the teachings of Richter with the controller determining an actuation condition of Haider because with the determination of a specific mode there are specific outputs, processing techniques, and algorithms applied to the data, rather than general outputs, processing techniques, and algorithms, as taught by Haider in [0018], therefore improving efficiency and quality of the procedure. However, Haider does not explicitly teach analysis of any difference between an expected waveform of the acoustic wave and an actual received waveform of the acoustic wave.
In an analogous acoustic imaging system field of endeavor, Johnson discloses analysis of a difference between an expected waveform of the acoustic wave and an actual received waveform of the acoustic wave, as in [0043], where “[A] residual between the predicted result acoustic wave field and the actual results acoustic wave field is then determined.” It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to further combine the teachings of Johnson .

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view in view of Sliwa et al. (US 20140276006) and Duric et al. (US 20130204136).
Regarding Claim 5, Richter discloses all limitations of Claim 1, as discussed above. Furthermore, Richter discloses an ultrasound sensing guidance controller, [0025] and Fig. 1 (50), which controls the actuation of the medical tool, [0024], [0025], and Fig. 1 (31), by the ultrasonic motor, [0025], [0026], and Fig. 1 (40). However, Richter does not explicitly teach a motion command analyzer structurally configured to ascertain a status of the control derived from a waveform analysis of the acoustic wave by the motion command analyzer.
In an analogous ablation sensing field of endeavor, Sliwa discloses a motion command analyzer, [0032] and Fig. 1 (22), structurally configured to ascertain a status, [0032] “contact of force tip,” of the control, [0029] “ablation activation,” by the controller, [0029] and Fig. 1 (30). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to further combine the analyzer of Sliwa because the determined force of the tip (14) indicates how much force is being applied to a body, such as a tissue, as in [0008], which is critical knowledge when applying something such as an ablation catheter within cardiac tissue, as in [0006]. However, Sliwa does not explicitly teach waveform analysis of the acoustic wave.
In an analogous ultrasound imaging field of endeavor, Duric discloses waveform analysis, [0014] and [0026], which provides measurements of acousto-mechanical properties of the tissue and measurements of acoustic reflectivity, acoustic attenuation, acoustic speed, and/or any suitable acoustic parameter. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s 
Regarding Claim 12, Richter discloses all limitations of Claim 10, as discussed above. Furthermore, Richter discloses an ultrasound sensing guidance controller, [0025] and Fig. 1 (50), which controls the actuation of the medical tool, [0024], [0025], and Fig. 1 (31) and a medical tool actuator, [0022] “controller,”. However, Richter does not explicitly teach a motion command analyzer structurally configured to ascertain a status of the control derived from a waveform analysis of the acoustic wave by the motion command analyzer.
In an analogous ablation sensing field of endeavor, Sliwa discloses a motion command analyzer, [0032] and Fig. 1 (22), structurally configured to ascertain a status, [0032] “contact of force tip,” of the control, [0029] “ablation activation,” by the medical tool actuator, [0029] and Fig. 1 (26),. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to further combine the analyzer of Sliwa because the determined force of the tip (14) indicates how much force is being applied to a body, such as a tissue, as in [0008], which is critical knowledge when applying something such as an ablation catheter within cardiac tissue, as in [0006]. However, Sliwa does not explicitly teach waveform analysis of the acoustic wave.
In an analogous ultrasound imaging field of endeavor, Duric discloses waveform analysis, [0014] and [0026], which provides measurements of acousto-mechanical properties of the tissue and measurements of acoustic reflectivity, acoustic attenuation, acoustic speed, and/or any suitable acoustic parameter. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to further include the waveform analysis of Duric because the analysis provides indication if there are any problems regarding the actuator, which would be advantageous to know during a procedure.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Tolkowsky et al. (US 20140111541).
Regarding Claim 6, Richter discloses all limitations of Claim 1, as discussed above. Furthermore, Richter discloses an ultrasound sensing guidance controller, [0025] and Fig. 1 (50), which controls the actuation of the medical tool, [0024], [0025], and Fig. 1 (31), by the ultrasonic motor, [0025], [0026], and Fig. 1 (40). However, Richter does not explicitly teach a control delay compensator structurally configured to detect any time delay in the control by the controller.
In an analogous tool tracking and guidance field of endeavor, Tolkowsky discloses a control delay compensator structurally configured to detect any time delay in the control by the controller, [0364] “mechanical-delay correction factor.” It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to further include the delay correction factor of Tolkowsky because not taking into account the delay of the signal to the actuation of the tool may cause an inefficient or inaccurate procedure, therefore, correcting the delay will reverse such an outcome.
Regarding Claim 13, Richter discloses all limitations of Claim 10, as discussed above. However, Richter does not explicitly teach a controller further comprising control delay compensator structurally configured to detect any time delay in the control by the medical tool actuator.
In an analogous tool tracking and guidance field of endeavor, Tolkowsky discloses a control delay compensator structurally configured to detect any time delay in the control by the medical tool actuator, a part of the controller, [0364] “mechanical-delay correction factor.” It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to further include the delay correction factor of Tolkowsky because not taking into account the delay of the signal to the actuation of the tool may cause an inefficient or inaccurate procedure, therefore, correcting the delay will reverse such an outcome.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Hall et al. (US 20160270780) and Duric et al. (US 20130204136).
Regarding Claim 8, Richter discloses all limitations of Claim 1, as discussed above. However, Richter does not specifically disclose a diagnostic manager structurally configured to “diagnose” any problem of the ultrasonic motor indicated by a waveform of the acoustic wave.
In an analogous surgical tool field of endeavor, Hall discloses a diagnostic manager, [0350] and Fig. 115 (6414a-6414d), that diagnoses any problem of the ultrasonic motor, [0350] “detects an error in an associated motor.” It would have been obvious to combine the teachings of Richter with the diagnostic manager of Hall because the diagnosis of any problem can be relayed to a computer controller or a user to stop executing any current functions, as taught by Hall in [0350], as any functions carried out with the malfunctioning motor could be inaccurate, therefore decreasing the quality of the procedure. However, Hall does not explicitly teach waveform analysis of the acoustic wave.
In an analogous ultrasound imaging field of endeavor, Duric discloses waveform analysis, [0014] and [0026], “received acoustic signals are analyzed” and provide measurements of acoustic reflectivity, acoustic attenuation, acoustic speed, and/or any suitable acoustic parameter. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to further include the waveform analysis of Duric because the analysis of the waveform provides indication if there are any problems regarding the motor, which would be advantageous to know during a procedure.

Regarding Claim 15, Richter discloses all limitations of Claim 10, as discussed above. However, Richter does not specifically disclose a diagnostic manager structurally configured to “diagnose” any problem of the ultrasonic motor indicated by a waveform of the acoustic wave.
In an analogous surgical tool field of endeavor, Hall discloses a diagnostic manager, [0350] and Fig. 115 (6414a-6414d), that diagnoses any problem of the ultrasonic motor, [0350] “detects an error in an associated motor.” It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to combine the teachings of Richter with the diagnostic manager of Hall because the 
In an analogous ultrasound imaging field of endeavor, Duric discloses waveform analysis, [0014] and [0026], which provides measurements of acousto-mechanical properties of the tissue and measurements of acoustic reflectivity, acoustic attenuation, acoustic speed, and/or any suitable acoustic parameter. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to further include the waveform analysis of Duric because the analysis provides indication if there are any problems regarding the controller, which would be advantageous to know during a procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KEITH M RAYMOND/               Supervisory Patent Examiner, Art Unit 3793